Title: To Thomas Jefferson from James Maury, 16 March 1793
From: Maury, James
To: Jefferson, Thomas


Liverpool, 16 Mch. 1793. He encloses this month’s price current at Liverpool, which remains closed to foreign wheat and flour. He lately corresponded with Pinckney on whether the irregularity of American sea captains “in furnishing the particulars required in your Instructions of the 26. Augt. 1790”  requires government intervention and was advised to mention it to TJ, of whom he requests instructions. He asks for three sets of the laws of the United States for his consular agents.
